Title: To Thomas Jefferson from Herman Boye, 11 January 1826
From: Boye, Herman
To: Jefferson, Thomas


Dear Sir,
Philadelphia
January 11th 1826.
Mr William Short of this City, called on me this morning, in relation to those instruments which you had the kindness to lend me.I regret exceedingly that you should have had the smallest degree of trouble on account of their not been returned before this time. It was my intention, as soon as I had completed the Map of Virginia, to have returned them in person, or to have delivered them to Colo Thomas M. Randolph; but as I was requested by the Executive to proceed  immediately to  place with the map, and Colo Randolph did not come to Richmond, contrary to what I had reason to suppose, I was prevented from doing either. Previously, however, to my leaving Richmond, I informed Colo Randolph, by letter, that I had provided for their safe-keeping, and would take the earliest opportunity to return them; which, with a view to their safety, I would prefer to do myself.As it will be out of my power to leave this place for the South till in April next, I will inform Mr Gustavus Schmidt of Richmond, where he can obtain the instruments, and direct him to deliver them to such person whom you may authorize to receive—them—I regret, however, that the keys to the 2 boxes which contain the circle and stand can not be had at present as they are deposited in a bureau the key of which I have here in Philadelphia.With sentiments of my highest esteem and regard, I remain your most obdt servtH Boye